Citation Nr: 0216083	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  97-25 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran served on active duty from April 1944 to April 
1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of March 1997 from the Montgomery, Alabama, 
Regional Office (RO).  The veteran died in August 1970.  The 
appellant is the widow of the veteran.

In August 1998, the appellant's claim was certified to the 
Board on appeal as whether new and material evidence had been 
submitted to reopen a claim of entitlement to Dependency and 
Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 
1151.  The Board remanded the appellant's claim to the RO for 
review on a de novo basis rather than under a new and 
material evidence analysis.  In February 2001, the case was 
again remanded for review under the Veterans Claims 
Assistance Act of 2000 (VCAA).  The case has been returned to 
the Board for review.  

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for cause of the veteran's death due to inservice 
radiation exposure will be discussed in the Remand section of 
this decision.


FINDINGS OF FACT

1.  The death certificate shows that the veteran died in 
August 1970 at the age of 58.  The immediate cause of his 
death was gastrointestinal hemorrhage due to ulcer hemorrhage 
due to steroid medication for multiple myeloma.  Early 
bronchopneumonia was considered as a significant condition 
contributing to death but not related to the terminal disease 
condition.  

2.  The veteran was hospitalized at the VA Medical Center in 
Birmingham, Alabama for multiple myeloma from May 29 until 
his death in August 28, 1970.

3.  The treatment rendered at the VA Medical Center in 
Birmingham, Alabama from May 29 to August 28, 1970 did not 
result in any additional disability which caused, hastened, 
or contributed substantially or materially to the veteran's 
death


CONCLUSION OF LAW

The criteria for DIC under 38 U.S.C.A. § 1151 have not been 
met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC) and supplemental statement of the 
case (SSOC), provided to both the appellant and her 
representative, specifically satisfies the requirement at 
§ 5103 of the new statute.  They clearly notify the appellant 
and her representative of the evidence necessary to 
substantiate her claim including the requirements of the 
VCAA, to include what evidence the VA would obtain.  
Moreover, the case was remanded in February 2001 after review 
by the Board, specifically for notification and compliance 
with the VCAA.  

Additionally, the Board finds that the duties to assist 
provided under the new statute at Section 5103(a) and 
implementing regulations, see 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)), have also been fulfilled and 
that all evidence and records identified by the appellant as 
plausibly relevant to her pending claim have been collected 
for review.  Accordingly, the Board finds that the 
requirements under the VCAA have been met.  Quartuccio v. 
Principi, 16 Vet. App. 182 (2002).

The appellant's claim for benefits under 38 U.S.C.A. § 1151 
was received at the RO in June 1996.  Effective October 1, 
1997, 38 U.S.C.A. § 1151, relating to benefits for persons 
disabled by VA treatment or vocational rehabilitation, was 
amended by Congress.  See Section 422(a) of PL 104-204.  The 
revision includes negligence and fault as factors, which must 
now be considered in establishing additional disability.

The United States Court of Appeal for Veterans Claims (Court) 
has held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Therefore, the Board must evaluate which version of 38 
U.S.C.A. § 1151 would be more favorable to the appellant.  
The new amendment serves to further restrict the application 
of 38 U.S.C.A. § 1151 as negligence is now a factor be 
considered and, thus, would be less favorable to veteran than 
the statute prior to the revisions.  The Board will base this 
decision on the law in effect prior to October 1997, as this 
is more favorable to the veteran.

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.358 (1996). 

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (2002).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized. 38 C.F.R. § 
3.358(b)(2) (2002).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2) (2002).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran. "Necessary consequences" are those which are certain 
to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. § 
3.358(c)(3) (2002).

The surviving spouse of a veteran whose death was caused by a 
service-connected disability may be entitled to benefits.  38 
U.S.C.A. § 1310 (West 1991).  Death is deemed to have been 
caused by a service-connected disability when the evidence 
establishes that a service-connected disability was either 
the principal or a contributory cause of death.  38 C.F.R. § 
3.312(a) (2002).  A service-connected disability is deemed to 
have been the principal cause of death when it, alone or 
jointly with another disorder, was the underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b) (2002).  In determining whether a service-connected 
disability was a contributory cause of death, it must be 
shown that a service- connected disability contributed 
substantially, materially, or combined with another disorder 
to cause death, or that it aided or lent assistance to the 
production of death. 38 C.F.R. § 3.312(c) (2002).

Factual Background

A review of the evidence shows that the veteran was 
hospitalized in October 1969 at the Birmingham Baptist 
Hospital for gastrointestinal complaints.  The test findings 
showed multiple myeloma.  He was discharged in December 1969.  
He was readmitted in January 1970 with complaints of 
increased pain from multiple myeloma.  The clinical history 
showed that he had been hospitalized in the fall of 1969 for 
multiple myeloma.  His treatment included chemotherapy, blood 
transfusions, and administration of steroidal medication, 
Prednisone.  It was noted that steroidal treatment was one 
aspect of the usual treatment for multiple myeloma. In May 
1970, the veteran was transferred to the Birmingham VA 
Medical Center (VAMC).  

The VA hospital summary includes a review of the veteran's 
medical history for the previous year.  It was noted that the 
veteran was initially diagnosed in October 1969 by bone 
marrow biopsy.  He was discharged in October 1969 after 2 
months of hospitalization on Prednisone and Allopurinol.  He 
was readmitted to the Birmingham Baptist Hospital in January 
1970.  The course in the hospital was described as difficult.  
He required multiple transfusions, and treatment for fracture 
of the right humerus and right hip, diffuse bone pain and 
weight loss.  He was then transferred to the VA hospital.  
His course at the VA hospital was described as one of steady 
deterioration.  He underwent Cytoxan and Alkeran therapy, 
which was considered non-beneficial.  Blood transfusions and 
irradiation therapy was also performed.  However, the veteran 
died on August 28, 1970.  The August 1970 VA Autopsy Protocol 
Report indicates that the terminal event appeared to be 
gastric hemorrhaging from steroid-induced ulcers.  The 
pathological diagnoses include multiple myeloma with 
involvement of the ribs, sternum, vertebrae, right humerus 
and femur, and skull; pathological fractures right humerus 
with flail arm and right femur; stomach hemorrhage, terminal; 
and pneumonia.  

The appellant has submitted copies of news paper articles, 
apparently dated in 1994, which indicate that the Birmingham 
VAMC experimented with radioactive isotopes on veterans in 
the 1950s and 1960s.  Of record is a letter to the appellant 
from the physician who was head of the Nuclear Medicine 
Service at the VAMC in Birmingham from 1958 to 1971.  The 
physician indicated that as far as he could tell the veteran 
had not been subjected to any radiation experiments.  He 
received radiation therapy for his underlying disease, which 
was standard well-recognized treatment.

Pursuant to the Board's August 1998 Remand, a specialist in 
oncology was asked to review the record and render an opinion 
as to whether it was as least as likely as not that the 
veteran incurred an additional disability which caused, 
hastened or materially contributed to the his death as a 
result of treatment (or lack thereof) rendered at the 
Birmingham VAMC.  

In a statement dated in May 2000, the physician reviewed the 
veteran's medical history and concluded that there was no 
evidence that treatment rendered by the VA hastened his 
death.  Moreover, it was not as least as likely that the 
veteran incurred additional disability that caused , hastened 
or materially contributed to his death as a result of VAMC 
treatment.  The physician added:

The cause of death was advanced multiple 
myeloma which required standard treatment 
with corticosteroids (Prednisone) and 
focal irradiation of fracture sites to 
relieve pain and assist in healing.  It 
is significant that the veteran was in 
critical condition when he was 
transferred to the Birmingham VA Medical 
Center.  Because of bleeding from a 
gastric ulcer which probably was related 
to steroid treatment, he was very anemic 
and during the course of his treatment 
because of hypotension, lethargy due to 
progressive anemia, it was necessary to 
treat this with blood transfusions.  The 
medical evidence is clear that [the 
veteran] died from gastric hemorrhage due 
to the stomach ulcer and that the 
treatment rendered in order to attempt 
prolongation of his life was not a 
causative factor.  The veteran's disease 
was far advanced at the time of his 
death, and in my opinion, nothing could 
have been done to prolong his life 
further.

It is also important to add that external 
radiation therapy to localized fractured 
bones such as the one that existed in the 
patient's humerus and hip, is a standard 
acceptable treatment for relief of the 
severe bone pain that is caused by 
fractures which are co-existent with 
multiple myeloma.

Analysis

The appellant contends that the veteran was injured because 
the VA performed experimental radiation therapy on him while 
he was in the Birmingham, Alabama, VA Medical Center.  She 
states that when he was admitted to the Birmingham VAMC the 
veteran condition was terminal and the VAMC should not have 
used radiation on him.  She maintains that this treatment 
hastened the veteran's death and therefore that VA benefits 
are accordingly warranted pursuant to the provisions of 38 
U.S.C.A. § 1151.  She specifically states that the VA used 
him as a guinea pig in regard to experimental radiation 
therapy which resulted in his death and consequently that she 
is entitled to DIC benefits.  


In this regard the Board noted when the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing medical expertise gained through 
specialized training, experience or knowledge are competent 
to render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In this regard the record shows that the veteran was 
initially diagnosed with multiple myeloma in 1969.  The 
treatment he received at a private facility from October 1969 
until his transfer in May 1970 to the VAMC in Birmingham 
included radiation therapy and steroids.  This course of 
treatment continued at the VAMC.  

A VA physician in May 2000 stated that treatment with 
corticosteroids (Prednisone) and focal irradiation of 
fracture sites to relieve pain and assist in healing was 
standard treatment.  The physician also stated that it was 
not as least as likely that the veteran incurred additional 
disability that caused, hastened or materially contributed to 
his death as a result of VAMC treatment.  There is no medical 
evidence of record which contradicts this opinion.  
Accordingly, it is the judgment of the Board that the 
preponderance of the evidence is against the appellant's 
claim.  


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1151 for the cause of 
the veteran's death is denied.


REMAND

In a November 1996 decision the RO determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for cause of the veteran's 
death to inservice radiation exposure.  The Board construes a 
letter from the appellant received in April 1997 which 
references the veteran's inservice exposure as a notice of 
disagreement to the November 1996 rating action.  
Accordingly, a statement of the case is required.  Manlincon 
v. West, 12 Vet. App. 328 (1999).

Accordingly, the case is remanded for the following actions:

The RO should furnish the appellant a 
statement of the case concerning the 
issue of whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service 
connection for cause of the veteran's 
death due to inservice radiation 
exposure.  

The appellant should also be informed of 
the requirements necessary to perfect her 
appeal.  The RO is informed that this 
issue is not before the Board for 
appellate consideration until timely 
perfected.   

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

